Title: From Thomas Jefferson to the Senate, 10 March 1802
From: Jefferson, Thomas
To: The Senate


            Gentlemen of the Senate
            I now submit for the ratification of the Senate a treaty entered into by the Commissioners of the US. with the Choctaw nation of Indians: and I transmit therewith so much of the instructions to the Commissioners as related to the Choctaws; with the minutes of their proceedings, and the letter accompanying them.
            Th: Jefferson
              March 10. 1802.
          